Citation Nr: 1606584	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel








INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 2000 to November 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Veteran was scheduled for a hearing via videoconference; however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did she provide any reason for her failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).

In January 2015, the Board remanded the claims for further development to include VA addendum opinions.  In September 2015, the Board requested an expert opinion from a physician with the Veterans Health Administration (VHA) on the claim for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder, not otherwise specified (NOS).  The claims have been returned to the Board for further appellate review.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.









FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's currently manifest lumbar disability did not have its onset in service and is not otherwise related to her period of active duty; spondylosis of the lumbar spine was not clinically manifest within one year of discharge.

2.  The Veteran's current psychiatric disability did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.


CONCLUSION OF LAW

1.  A back disorder, to include spondylosis of the lumbar spine, was not incurred in service and did not manifest to a compensable degree within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder (NOS) have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated March 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2012, addendum opinions in March 2015, and a VHA expert opinion in December 2015, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back Disability

The Veteran contends that she developed back pain during active duty while lifting patients, and that she has been treated for back pain with physical therapy and medications.  

Service treatment records (STR's) are silent for any complaints of or treatment for back pain.  Post-service treatment records from the San Antonio VA, dated May 2011 through August 2012, lists low back pain in the problem list.  Any private treatment records identified by the Veteran, and attached to the claims file, are absent complaints of, or treatment for a back condition.  

At a May 2012 VA examination, the Veteran reported that she injured her back in service while lifting patients.  She acknowledged she did not seek treatment for her back in service but that she saw a civilian doctor post-service and was sent to physical therapy.  The Veteran reported that the physical therapy and prescriptions helped but she continues to have low back pain.  On physical examination, she had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  There was no change in her ROM with repetitive motions testing.  She complained of flare-ups of back pain that occur weekly, last several hours, and that carrying car seats or lifting a child hurts her back.  There was no increased pain, no weakness, fatigability, or incoordination with repetitive testing.  There was functional loss after repetitive testing of pain on movement and interference with sitting, standing, and/or weight-bearing.  There was no muscle spasm, atrophy, pain to palpation, or guarding.  No ankylosis or IVDS of the spine was found.  Imaging of the lumbar spine showed arthritis.  The examiner diagnosed spondylosis of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back condition was caused by or related to lifting patients while performing duties of a medical specialist from 2000-2004.  The rationale provided was that there was no documentation of treatment in service and no nexus of care from 2004-2011.  

In a January 2015 Board decision, the May 2012 VA examiner's opinion was found to be inadequate because the opinion was primarily based on the lack of documentation of a low back disability during and after service, and didn't consider the Veteran's statements regarding symptomatology.  The case was remanded for a new opinion.  

After review of the claims folder, in a March 2015 opinion, the VA medical examiner opined that it was less likely than not that the Veteran's current low back condition was incurred in or caused by an in-service injury or event.  The rationale provided was that the Veteran has a current diagnosis of spondylosis, a term that refers to a nonspecific degenerative condition of the spine.  According to the examiner, degenerative spine changes are remarkably common in population studies, and may appear in young individuals that haven't had any trauma to their spine.  The examiner further stated that the strongest risk factor for bony degeneration, particularly in the spine, is aging.  Additionally, the examiner stated the formation of spondylosis is also influenced by female gender and genetic factors.  The examiner also addressed the Veteran's and buddy statements regarding the Veteran's back pain stating that while the Veteran had episodes of back pain while in service, those acute events in the lumbar spine do not cause degenerative joint/disc disease or spondylosis.  Lastly, the examiner stated that the Veteran's current diagnosis of spondylosis represents the aging process and activities that are not related with her service complaints of back pain.

While the Veteran is considered competent to report relevant back symptoms since service, she is not considered competent to diagnose those symptoms or relate them to a specific event or injury.  Moreover, there is no medical opinion of record that disputes or contradicts the opinion of the VA examiner's that is squarely against the claim.  Consequently, the Board finds the preponderance of the evidence in this case is against the claim for entitlement to service connection for a low back condition, to include arthritis of the lumbar spine.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder, to Include PTSD and Mood Disorder (NOS)

The Veteran contends that she developed a psychiatric disorder while stationed in Korea as a result of the 9/11 attacks in the United States.  Specifically, the Veteran asserts that she developed PTSD because on September 11, 2001, she was awakened by alarms and was ordered to ready herself for the potential of enemy attacks or involvement in combat.  

The Veteran's STR's, as well as post-service treatment records, are silent as to complaints, treatment, or a diagnosis of a mental condition.  Other than the Veteran's report of individual therapy with a high school guidance counselor regarding being more social with her peers, the Veteran denies any mental health treatment.  A September 2011 VA treatment record indicates she participated in a mental health screening which identified concerns about depression, anxiety, and alcohol use; however there was no in-person follow-up.  

At a May 2012 VA PTSD examination, the Veteran provided a history of her childhood stating that she had significant problems with inattention and hyperactivity, average relationships with peers and teachers, got into trouble in high school for stealing items from other students, and that her mother had to come to the school on several occasions when she disrupted the class.  As for her military service, the Veteran denied any disciplinary problems.  She also denied any mental disorder effects on her occupational functioning while on active duty, but noted she became more irritable with her supervisor near the end of her service.  The Veteran reported that while she was in Korea they were informed of the attacks in the U.S. and were ordered to line up the ambulances and be ready for the potential of additional attacks or involvement in combat.  She also reported feeling frightened at the time, and having to stay awake for 24 hours but no additional attacks materialized.  

The Veteran reported that after her discharge from active duty she had difficulty getting a job resulting in her applying for unemployment and having to move in with her mother.  This was described as the "lowest point of her life."  The Veteran stated that her job as a case worker assistant, transporting children involved with protective services, was stressful.  She stated she felt depressed and is unable to get out of bed to go to work and estimated missing at least 3 days of work every month due to lack of interest and wanting to isolate herself.  The examiner noted that later in the interview, the Veteran stated that she misses work due to heavy alcohol use.  She also reported that she does not feel that her co-workers respect her and distance themselves from her so she has no interest in forming relationships with them.  The Veteran denied any suicide attempts or psychiatric hospitalizations.

Based on the in-depth interview with the Veteran, and the information in her claims file, the examiner found that the Veteran did not meet the criteria for PTSD.  The examiner noted that although the Veteran attributed current symptomatology and functional impairment to PTSD, her claimed stressor, "panic at the thought of being in combat" does not meet the DSM-IV stressor criterion, and other factors appear responsible for her difficulties.  The examiner noted that the Veteran acknowledged longstanding, pre-military problems with diminished attention, concentration, and social interactions.  Additionally, the Veteran denied any mental disorder effects on occupational functioning during her military service, and she described a clear onset of depressive symptoms right after separation due to difficulties transitioning to civilian life.  

The VA examiner diagnosed the Veteran with alcohol abuse and mood disorder (NOS) stating that the diagnosis reflected a mixed anxiety, depression, and irritability, and that a more refined diagnosis was not provided based on concerns that mood symptoms may be substance-induced.  The Veteran's symptoms were noted to be depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran stated that she has forgotten much of her life prior to high school and felt that was related to her alcohol use.  She denied suicidal/homicidal ideation.  The examiner opined that the Veteran's current mood disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was multi-faceted.  First, the examiner reiterated the fact that the Veteran's description of fear of hostile military/terrorist activity while stationed in Korea during the 9/1l terrorist
attacks in New York City does not meet the PTSD stressor criterion because there was no immediate or direct threat to her life or well-being, nor were there attacks that occurred within her vicinity.  The examiner noted that this is not to diminish the likelihood that the Veteran experienced genuine fear or distress; however, the incident she described does not meet the formal stressor definition.  Additionally, the examiner stated the Veteran's description of PTSD symptoms was not consistent with a diagnosis of PTSD.

Second, the examiner considered the possibility that the Veteran developed another acquired psychiatric condition as a result of events in Korea; however, the examiner found that was not consistent with the onset and nature of her difficulties as the Veteran clearly described pre-military problems with attention, concentration, and social isolation, and then experienced the onset of mood symptoms such as depression and anxiety after discharge during a difficult transition to civilian life and unemployment.  In addition, the Veteran denied any mental disorder effects on occupational functioning during her military service.  The examiner commented that the absence of a description of in-service emotional or functional difficulties in the three years between the 9/11 attacks and the Veteran's discharge, the Veteran's alcohol abuse possibly mimicking symptoms of mood disorder, and a family history of mental health problems may all be contributory, and taken together suggest the events of 9/11, while undoubtedly distressing at the time, are not the cause of her current difficulties.  

Third, the examiner noted that the fact that the Veteran never sought mental health treatment after the 9/11 attacks calls into question whether she is experiencing clinically significant distress related to 9/11.  The examiner stated that although the Veteran asserts that she did not seek treatment in service because of the effect it may have had on her career, it does not explain why she didn't seek mental health services after her discharge.  

Lastly, the examiner stated there were significant inconsistencies between the information in the claims file and the Veteran's in-person account of the nature and onset of her current difficulties.  The examiner noted that written statements from the Veteran and a friend characterize her as a highly outgoing, friendly person prior
to military service with a marked change in demeanor and personality following her discharge.  Yet at the VA examination, she reported that she did not have many friends in her formative years and had trouble connecting with others her age to the point she was seen by a high school guidance counselor to address it.  Statements in the claims file also suggest that the Veteran had difficulty with concentration and attention after 9/11, but at the examination she gave a history of poor concentration and attention beginning at an early age and into adolescence that was significant enough to result in problems in school and several car accidents as a teenager.  The Veteran also previously submitted a written statement regarding nightmares and increased alcohol use during service in an attempt to cope with distress, however at the VA examination she stated that her increase in alcohol use in Korea was attributed to its easy availability and a lack of other activities.  

In a January 2015 Board decision, the May 2012 VA examiner's opinion was found to be inadequate because the examiner noted that "there was no description of in-service emotional or functional difficulties in the three years between the 9/11 attacks and the Veteran's discharge."  The examiner did not consider the Veteran's and another lay witness description of in-service emotional and functional difficulties that resulted from the reported in-service incident.  In these statements the Veteran stated that she had sweat spells while working with trauma patients, had difficulties treating patients due to lack of concentration, and had flashbacks and nightmares during that period.  Additionally, a buddy statement from R. L. M., reflects that although everyone was frightened after 9/11, the Veteran was the most frightened and she would "freeze up" whenever they were required to prepare for missions, required assistance in preparing for duties, began to drink by herself in her room, and became socially withdrawn.  The case was remanded for a new opinion.  

In a March 2015 opinion, after review of the claims folder, the VA medical examiner opined that it was less likely than not that the Veteran's current mood disorder was incurred in or caused by an in-service injury or event.  The rationale provided was again multi-faceted, similar to the opinion and rationale provided by the May 2012 VA examiner.  The examiner noted that the Veteran's identified trauma is learning about the 9/11 attacks while she was stationed in Korea and panic at the thought of being in combat.  The examiner stated that while distressing, the event is not of sufficient severity to meet PTSD criterion.  As for the buddy statement from R. L. M. that the Veteran was "the most freaked out", would sometimes "freeze up" when they had to get ready for missions, and increased her alcohol consumption and self-isolation after 9/11, the examiner stated that the Veteran's reported family history of depression, anxiety, and substance abuse, combined with the 9/11 events and subsequent stress, possibly led to the changes R. L. M. noted.  The examiner also stated that the claims file contained conflicting information regarding the characterization of the Veteran's interpersonal behavior before, during, and after military service.  Some buddy statements describe her as social prior to 9/11 and military service, but the Veteran's own statements categorize her as shy, reserved, and unable to connect with her peers.  It was noted that the Veteran's own statements are in stark contrast to a lay statement by S.L. that describes the Veteran as outgoing, talkative, and funny prior to military service.  The examiner stated that the conflicting information, and significant inconsistencies, brings into question the veracity of the statements made by the Veteran.  The examiner also stated that alcohol use disorder appears to be the primary diagnosis that emerged during military service.  According to the examiner, the Veteran's report that her alcohol use "greatly increased in Korea due to its easy availability and the lack of other things to do" suggests that the Veteran's alcohol use may be due to those factors, or due to 9/11 which occurred about the same time, but the precise cause of the behavior is impossible to determine.  Lastly, the examiner stated that the symptoms reported during the May 2012 VA evaluation are consistent with Unspecified Depressive Disorder and Alcohol Use Disorder, and further stated it was important to note that the Veteran's current symptoms do not appear to be those reported immediately following 9/11.  

As the June 2015 VA examiner stated that the symptoms of "depressed mood" are not those reported by the Veteran immediately following 9/11, and the earlier May 2012 examiner finding that the Veteran exhibited a psychiatric disorder with mixed depression and anxiety, it was unclear why at least the March 2012 examiner did not relate the mixed depressive disorder and anxiety to those symptoms in service.  As a result, in September 2015, the Board requested an expert opinion from a physician with the VHA to address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is caused by or related to the Veteran's active service, and whether it is at least as likely as not (50 percent probability or greater) that the in-service symptoms of anxiety and/or depression were the onset of any currently diagnosed psychiatric disorder.  

In a December 2015 VHA opinion, the medical expert opined that it is less likely than not that any diagnosed psychiatric disorder is caused by or related to the Veteran's active service, and it is less likely than not that the in-service symptoms of anxiety and/or depression were the onset of any currently diagnosed psychiatric disorder.  The medical expert listed several factors that formed the basis of the opinions.  The examiner stated that they concurred with the previous examiner in that the inconsistencies in the Veteran's history lead to questions of veracity.  The examiner cites the Veteran's January 2010 initial application for compensation in which there is no mention of fear following the 9/11 attacks; that only comes in later statements even though the initial application asked her to explain how her disability related to her military service.  The examiner also notes that the Veteran, at the VA examination, reported that she was shy and in counseling with a guidance counselor in high school to improve her ability to socialize with peers, yet a buddy statement describes her as outgoing as a youth.  And as for the Veteran's acknowledgment of significant alcohol use, at one instance she relates it to boredom and easy availability in Korea, while at another time she attributes it to fear after 9/11.  

The medical expert also noted that from her assignment in Korea to many years after separation excessive alcohol use was present.  The expert further stated that all described symptoms of anxiety, depression, withdrawal, and overall poor functioning can be attributed to alcohol use, and therefore they were unable to make a diagnosis of either an anxiety disorder or depressive disorder apart from alcohol abuse during her military years or early years post military.  The examiner went on to state that depression and/or anxiety years later following abstinence from alcohol and with many intervening events cannot be connected with mood and anxiety symptoms in the military which occurred with ongoing excessive alcohol use.  As for the lay statements that the Veteran was "freaked out" more than others, the expert stated that that may put the Veteran on the higher end of the spectrum of expected responses to the 9/11 attacks, but it does not constitute the presence of a true anxiety disorder.  According to the expert, the same is true for the Veteran's reports of sweating and pulse racing when performing her other duties during military service.  Lastly, the expert commented that evidence of significant pre-military dysfunction (poor attention leading to multiple car accidents, poor socialization in high school requiring intervention by a guidance counselor, and stealing from other students and disruptive behavior in high school) can explain some of the Veteran's reported symptoms.  

While the Veteran is considered competent to report relevant depression and anxiety symptoms, she is not considered competent to diagnose those symptoms or relate them to a specific event or injury.  And while the Veteran has submitted lay statements, as well as her own reports regarding changes in her behavior before and after the 9/11 attacks, those reports have been found to be contradictory and inconsistent by the VA examiners and the VHA medical expert.  All of the VA opinions are negative for a finding that the Veteran has a current psychiatric disorder that is related to her military service.  Moreover, there is no medical opinion of record that disputes or contradicts the opinion of the VA examiners or the VHA medical expert, which are squarely against the claim.  

Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD and Mood Disorder (NOS) must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disability is denied.  

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder, (NOS) is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


